QUOTATION 6/30/14

 

 

We are confident we can be instrumental in the San Jose initiative. We are
pleased to quote you the following services over the next 30 days:

 

1.                   Financial Fund Raising would remain at the standard of 45%
of donations generated by PMG Call Center(s).

 

2.                   PMG will raise funds for the initiative while
simultaneously granting education and support throughout the community.
$2.00/successful call (defined as a connection that lasts >60 seconds). Call
results can be submitted daily or weekly.

 

3.                   Our CSR's will rally people to fill out petition supplied
by you on line and bring in to a local shop. $2.00 I per person signing.

 

4.                   Obtain Call List and subsequent modeling for best
performance for San Jose, CA voters and surrounding county for fund raising
support .

This would be at 10% above costs.

 

Submitted by: /s/ Scott Plantinga Scott Plantinga: President, PMG Inc. Accepted
by: /s/ Dave Hodges Dave Hodges: Director, Control & Regulate San Jose

 

